Citation Nr: 0411947	
Decision Date: 05/21/04    Archive Date: 05/21/04

DOCKET NO.  02-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fungus of the 
fingernails and toenails.

2.  Entitlement to service connection for residuals of jungle 
fever.

3.  Entitlement to service connection for scarring as a 
residual of a shell fragment wound of the right upper 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in relevant part, denied entitlement 
to service connection for fungus of the fingernails and 
toenails, residuals of jungle fever, and scarring as a 
residual of a shell fragment wound of the right upper 
extremity.  

In September 2003, the veteran, with the assistance of his 
accredited representative, appeared at the San Antonio RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing has also 
been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and engaged in combat with the enemy.  

3.  The probative and competence medical evidence establishes 
that onychomycosis  of the fingernails and toenails has not 
been linked to active service on any basis.  

4.  The veteran was treated for a fever of unknown etiology 
in service.  

5.  The probative and competent medical evidence of record 
establishes that the veteran does not have any residual 
disability as a result of service reported fever.  

6.  The veteran has provided credible testimony, which is not 
contradicted by his service records, that he sustained a 
shell fragment wound to the right upper extremity while 
serving in the Republic of Vietnam.  

7.  The probative and competent medical evidence of record 
establishes that the veteran has a scar on his right upper 
extremity which cannot satisfactorily be dissociated from a 
shell fragment wound sustained in service.  


CONCLUSIONS OF LAW

1.  Fungus of the fingernails and toenails was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).  

2.  Residuals of jungle fever were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.  

3.  A scar as a residual of a shell fragment wound of the 
right upper extremity was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in April 
2001.  


This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The August 2001 rating decision, March 2002 statement of the 
case, March 2003 supplemental statement of the case, and VA 
letters apprised the veteran of the information and evidence 
needed to substantiate his claims for service connection, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, in a June 2001 letter, the veteran was 
informed of the enactment of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to service connection 
for his claimed disabilities.  The letter further informed 
him that VA would obtain his service medical records, VA 
records, and other pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  However, it was 
ultimately his responsibility to submit any private records.  

In a July 2003 letter, the veteran was again advised of the 
evidence that he needed to submit to substantiate his claims 
for service connection.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, a 
year has passed since the initial June 2001 letter was sent 
to the veteran by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Here, the 
veteran's notification letter was sent in June 2001, and his 
claim was initially denied in August 2001.  Hence, there has 
been no Pelegrini violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.  See also, VAOPGCPREC 01-04.  Furthermore, in 
the July 2003 letter, VA again provided him the opportunity 
to submit any additional evidence he had in support of his 
claims, and at his videoconference hearing, the record was 
left open for the veteran to submit additional evidence.  
However, after more than six months, none has been received.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records and VA outpatient 
treatment records are included in the file.  He was afforded 
the necessary VA examinations.  The veteran provided personal 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge at the San Antonio RO.  He testified that   
"there is no indication that there exists any evidence which 
has a bearing on the issues adjudicated here that has not 
been obtained".  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claims has been satisfied.  


Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  


Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more, and a presumptive 
disease such as osteoarthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For injuries alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  

However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  See also, 
38 C.F.R. § 3.304(d) (If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Fungus of the Fingernails and Toenails

Service medical records do not show that the veteran was seen 
for any complaints of a fungus on his fingers and toes.  
Furthermore, he testified that he did not experience this 
problem while he was in Vietnam.  

Upon VA podiatry examination in June 2002, the veteran 
reported a history of friability and thinness associated with 
his fingernails and toenails.  He also had a history of 
toenail dystrophy.  Physical examination revealed mild 
mycotic dystrophy characterized by thickening and yellowing 
limited to the fifth toenails of both feet.  The diagnosis 
was onychomycosis involving both fifth toenails.  

In an addendum report dated in March 2003, the physician 
concluded that it was not likely that the onychomycosis 
involving the veteran's toenails was due to his military 
service.  

The podiatrist concluded that the pathology was related to 
the underlying congenital deformity (adductovarus rotation) 
of both fifth toes which contributed to the positioning of 
the toes such that they experienced recurrent friction from 
shoe wear.  

Based on the evidence, the Board concludes that service 
connection for a fungus of the fingernails and toenails is 
not warranted.  The service medical records do not indicate 
that the veteran received treatment for this disability in 
service.  Furthermore, the veteran has reported that he first 
noticed it when he returned from Vietnam.  Therefore, service 
incurrence may not be conceded.  More importantly, a VA 
podiatrist has opined that the fungus is not related to the 
veteran's military service.  Rather it was due to recurrent 
friction from shoes as a result of the underlying congenital 
deformity of his toes.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed onychomycosis of the fingernails and 
toenails is related to his military service, the Board notes 
that his opinion is not probative on the issue.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu, 
supra.  Based on the record, the Board concludes that the 
preponderance of the evidence is against the claim.  
Therefore, service connection for a fungus of the fingernails 
and toenails must be denied.  See Gilbert, supra.  


Residuals of Jungle Fever

The veteran's service medical records show that he was 
treated for a fever of unknown etiology in June 1967.  It was 
noted that he had not been in the jungle.  He was 
hospitalized for four days and then returned to duty.  No 
additional treatment was indicated and upon separation 
examination in April 1969, no clinical residuals of the fever 
were reported.  


Upon VA infectious disease examination in June 2002, the 
veteran's claims file was reviewed.  The examiner noted the 
veteran's treatment for a fever of unknown etiology in 
service.  However, after a thorough examination, he concluded 
that the veteran did not have any residual disability as a 
result of this fever.  Furthermore, VA outpatient treatment 
reports also do not document any specific disabilities that 
resulted from the fever the veteran experienced in service.  
As such, the veteran's complaints have not been supported by 
clinical findings or diagnoses.  In the absence of proof of a 
present disorder, service connection cannot be established.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

To the extent that the veteran offers his own opinion that he 
has any residual disabilities as a result of the fever he 
experienced in service, the Board notes that his opinion is 
not probative on the issue.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu, supra.  Based on 
the record, the Board concludes that the preponderance of the 
evidence is against the claim.  Therefore, service connection 
for residuals of jungle fever must be denied.  See Gilbert, 
supra.  


Scaring as a Residual of a Shell Fragment Wound
of the Right Upper Extremity

The veteran's service medical records do not indicate that he 
received a shell fragment wound to the right upper extremity.  
However, his DD Form 214 reflects that he was a Light Weapons 
Infantryman when he served in the Republic of Vietnam during 
the Vietnam era.  Furthermore, he testified that he sustained 
a shell fragment wound while serving in Vietnam that did not 
require any treatment.  The Board finds this testimony to be 
credible, and in accordance with 38 U.S.C.A. § 1154(b), 
accepts his assertions regarding this incident because it 
cannot be disassociated from circumstances contemplated by 
§ 1154(b).  

Upon VA scars examination in June 2002, the veteran gave a 
history of a shrapnel injury to the right upper arm.  He 
removed the shrapnel himself and the wound healed without 
infection.  Upon clinical evaluation there was no functional 
defect in the use of the arm as a result of the scar, no 
limitation of motion of the arm, and no cosmetic defect.  The 
scar was well-healed and there was no tenderness.  The 
diagnosis was scar of the right upper arm.  

Based on this evidence, the Board concludes that the veteran 
has satisfied the requirements to establish service 
connection.  He has presented credible lay evidence of an 
injury in service and medical evidence of a current 
disability, i.e., scarring  on the right upper extremity.  
While the June 2002 examiner did not specifically conclude 
that the scar was due to a shell fragment wound, the 
veteran's file was reviewed and his statements regarding the 
initial injury have been determined to be credible.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that there is medical evidence of a nexus 
between the current disability and the in-service injury.  
Consequently, service connection for scar as a residual of a 
shell fragment wound to the right upper extremity is 
warranted.  


ORDER

Entitlement to service connection for fungus of the 
fingernails and toenails is denied.  

Entitlement to service connection for residuals of jungle 
fever is denied.  

Entitlement to service connection for scarring as a residual 
of a shell fragment wound of the right upper extremity is 
granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



